Title: Thomas Jefferson to Thomas Munroe, 4 March 1815
From: Jefferson, Thomas
To: Munroe, Thomas


          Dear Sir  Monticello Mar. 4. 15.
          I observe the bill has past for repairing the public buildings in Washington, at which I am sincerely rejoiced, and trust it will for ever silence the question of a removal of the seat of government. you will have much to do for the accomodation of Congress & the government and it will be required in the least time possible. you will therefore I presume be glad of the offer of good workmen from every quarter. two such propose to offer themselves from hence, James Dinsmore and John Nielson. the former I brought from Philadelphia in 1798. and he lived with me 10. years. a more faithful, sober, discreet, honest and respectable man I have never known. he is at present half owner of a valuable manufacturing mill in this neighborhood. Nielson I also got from Philadelphia in 1804. and he lived with me 4. years, and I have found him also, an honest sober, and excellent man. both are house joiners of the first order. they have done the whole of that work in my house, to which I can affirm there is nothing superior in the US. after they had finished with me they worked 2. or 3. year’s for the President, to whom therefore they are well known. mr Mills knows them also personally and their works. Doctr Thornton knows their works, perhaps their persons. whatever they will undertake with you, you may be assured they will perform and in the best and most faithful manner. the most difficult job you have is the dome of the Representatives, and I doubt if there be any men more equal to it than these. Dinsmore built the one to my house, which tho’ much smaller, is precisely on the same principles, to wit those of the dome of the meal market of Paris. I strongly recommend these men to you, and if you employ them I shall have the double gratification of having served men worthy of trust, and of putting a public trust into worthy hands.—I am still further gratified by the occasion it has furnished me of addressing you after a long intermission of intercourse between us, and of assuring you that I retain the same sentiments of esteem for you, with which your long & faithful services under my eye inspired me, and the same wishes for your welfare & happiness; with these I pray you to accept my friendly salutations.
          Th: Jefferson
        